             Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 1 of 10



 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949)369-3701
 5
     tbienert@bienertkatzman.com
 6   wbernstein@bienartkatzman.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909, admitted pro hac vice)
 8
     Erin McCampbell (NY Bar. No 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11
     Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                            IN THE UNITED STATES DISTRICT COURT
17                                     FOR THE DISTRICT OF ARIZONA
18

19   United States of America,                        Case No. 2:18-cr-00422-PHX-SMB
20                        Plaintiff,                  DEFENDANTS’ MOTION IN
21 vs.                                                LIMINE TO PRECLUDE
                                                      IRRELEVANT AND NON-
22   Michael Lacey, et al.,                           PERCIPIENT WITNESSES
23
                          Defendants.
24

25

26

27

28


          MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
            Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 2 of 10



 1   Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
     Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 2   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
 3   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW PC
 4   1875 Century Park East, 23rd Floor
     Los Angeles, California 90067-2561
 5
     Telephone: (310) 201-2100
 6   Facsimile: (310) 201-2110
     glincenberg@birdmarella.com
 7   aneuman@birdmarella.com
     gpanchapakesan@birdmarella.com
 8
     Attorneys for John Brunst
 9
     Bruce Feder (AZ Bar No. 004832)
10   FEDER LAW OFFICE PA
11
     2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
12   Telephone: (602) 257-0135
     bf@federlawpa.com
13   Attorney for Scott Spear
14
     David Eisenberg (AZ Bar No. 017218)
15   DAVID EISENBERG PLC
     3550 N. Central Ave., Suite 1155
16   Phoenix, Arizona 85012
17   Telephone: (602) 237-5076
     Facsimile: (602) 314-6273
18   david@deisenbergplc.com
     Attorney for Andrew Padilla
19

20   Joy Malby Bertrand (AZ Bar No. 024181)
     JOY BERTRAND ESQ LLC
21   P.O. Box 2734
     Scottsdale, Arizona 85252
22
     Telephone: (602)374-5321
23   Facsimile: (480)361-4694
     joy.bertrand@gmail.com
24   Attorney for Joye Vaught
25

26

27

28


         MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
             Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 3 of 10



 1                                              MOTION
 2          Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, Andrew Padilla, and
 3   Joye Vaught (“Defendants”), by and through their undersigned attorneys, move in limine for an
 4   order precluding the government from presenting witnesses who lack percipient, relevant
 5   knowledge as to the elements of the crimes charged. This Motion is based on the following
 6   Memorandum of Points and Authorities, the Court’s file, and any evidence or argument
 7   presented at the hearing on this matter. Excludable delay under 18 U.S.C. § 3161(h)(1) may
 8   occur as a result of this Motion or of an order based on this Motion.
 9                    MEMORANDUM OF POINTS AND AUTHORITIES
10          The government is estimating a twelve-week case-in-chief, in large part because it has
11   noticed nearly 100 witnesses. See Exhibit A.1 Many of these witnesses lack relevant and
12   percipient knowledge regarding the charges contained in the Indictment (Doc. No. 230), and
13   instead merely have inadmissible negative opinions about Backpage or some other matter
14   entirely unrelated to the conspiracy, Travel Act, or money laundering charges against
15   Defendants. The Court should exclude these witnesses’ testimony because such testimony is
16   irrelevant under Federal Rule of Evidence 401. Further, testimony unrelated to the alleged
17   conspiracy, Travel Act charges, or money laundering charges would be unduly prejudicial, would
18   likely confuse the jurors as to the issues that they are to judge, would waste the Court’s and
19   everyone else’s time, and would cause undue delay. Finally, many of the government’s lay
20   witnesses’ negative opinions about Backpage are not based on personal knowledge. Admission
21   of such testimony would run afoul of Federal Rule of Evidence 602.
22   I.     This court should preclude witnesses who lack percipient and relevant
            knowledge from testifying.
23
                   Legal standard for preclusion.
24
            “Evidence may not be admitted at trial unless it is relevant, as defined by Rule 401 of the
25
     Federal Rules of Evidence.” United States v. Vallejo, 237 F.3d 1008, 1015 (9th Cir. 2001). Under
26

27   1 The government’s exhibit list is being provided to this Court under seal as it names individuals
     who are anonymized in the Indictment and individuals who are subject to the Court’s protective
28   order.

                                             1
          MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
             Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 4 of 10



 1   Rule 401, evidence is relevant if it “has any tendency to make a fact more or less probable than
 2   it would be without the evidence and “the fact is of consequence in determining the action.”
 3   Fed. R. Evid. 401. Evidence that does not establish an element of a crime charged is not
 4   relevant. See United States v. Ellis, 147 F.3d 1131, 1135-36 (9th Cir. 1998) (explaining that
 5   evidence offered to show intent and potential victim impact is not relevant when “neither intent
 6   nor potential victim impact were elements of the charge” (quotations omitted)).
 7          Even though relevant evidence generally is admissible, courts nonetheless should exclude
 8   even relevant evidence “if its probative value is substantially outweighed by a danger of one or
 9   more of the following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
10   wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Evidence that
11   does not go to establishing an element of a crime charged has “virtually no probative value.”
12   Ellis, 147 F.3d at 1136; accord United States v. Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005).
13   Further, “when evidence is minimally relevant, it is likely to be minimally probative as
14   well. Moreover, a decision regarding probative value must be influenced by the availability of
15   other sources of evidence on the point in question.” United States v. Wiggan, 700 F.3d 1204, 1213
16   (9th Cir. 2011) (footnotes omitted).
17          “Unfair prejudice” refers to “the capacity of some concededly relevant evidence to lure
18   the factfinder into declaring guilt on a ground different from proof specific to the offense
19   charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997); Ellis, 147 F.3d at 1135 (recognizing
20   that “unfair prejudice” refers to “an undue tendency to suggest decision on an improper basis,
21   commonly, though not necessarily, an emotional one or evidence designed to elicit a response
22   from the jurors that is not justified by the evidence” (internal quotations omitted)).
23          The Ninth Circuit has explained that “[w]here the evidence is of very slight (if any)
24   probative value, it’s an abuse of discretion to admit it if there’s even a modest likelihood of
25   unfair prejudice or a small risk of misleading the jury.” United States v. Hitt, 981 F.2d 422, 424
26   (9th Cir. 1992). Courts must carefully engage in balancing under Rule 403 because it is reversible
27   error to admit evidence that “could have prejudiced [the defendant] unfairly.” United States v.
28

                                            2
         MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
             Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 5 of 10



 1   Gonzalez-Flores, 418 F.3d 1093, 1098 (9th Cir. 2005) (emphasis added). Consequently, where
 2   evidence “very well could . . . trigger[] an emotional response from the jury members,” giving rise
 3   to “at least a modest likelihood of unfair prejudice,” Rule 403 requires exclusion unless the
 4   evidence is of substantial probative value. Id. at 1099 (emphasis added).
 5                 Witnesses who lack percipient and relevant knowledge and should be
                   precluded.
 6
            The government’s current witness list includes many individuals who lack relevant and
 7
     percipient knowledge regarding the charges contained in the Indictment. Instead, the discovery
 8
     produced to date indicates that these witnesses merely have negative opinions about Backpage
 9
     or some other matter entirely unrelated to the conspiracy, Travel Act, or money laundering
10
     charges against Defendants.       For other witnesses, despite the various discovery and
11
     Jencks/impeachment cutoffs by the Court’s scheduling orders,2 no discovery, statements, or
12
     interviews have been produced. For both of these reasons, this Court should preclude testimony
13
     from all such witnesses, including but not limited to:
14
            1.     Andrea Powell, the cofounder of FairGirls, a non-profit organization regarding
15
     “human trafficking,” who was involved in the campaign to shut down Backpage’s adult section
16
     and would testify that she wrote letters to and spoke with Backpage executives about her
17
     personal concerns and her non-expert opinion that “90%” of the women she came into contact
18
     with in her work in 2017 were “trafficked on Backpage;”
19
            2.     Brad Lander, a New York City councilperson, who introduced a resolution to
20
     censor Backpage and would testify to his personal opinions and his personal recollection of
21
     Backpage’s general counsel’s hearing testimony (for which a video recording exists);
22
            3.     Bradley Myles, former director and chief executive officer of Polaris Project, a
23
     non-governmental organization regarding “human trafficking,” whose testimony seems to be
24
     based on: his advice to Craigslist to close its erotic services section; a 2011 meeting with
25
     Backpage’s attorney, Ferrer, and Larkin; recent inadmissible lay opinions about the meaning
26

27
     2See Doc. No. 131 (providing for “[p]roduction of Jencks material and witness impeachment
28   material” by February 25, 2019, “if not produced sooner.”).

                                            3
         MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
             Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 6 of 10



 1   behind one of the Defendant’s facial expressions (see DOJ-BP-0004866577 (“Larkin’s face
 2   routinely turned bright red when listening and looking at the ads. Myles was not sure if it was a
 3   show of anger, shame, embarrassment, guilty conscience for being involved in such activity, or
 4   condemnation but he definitely was having a physical/emotional reaction during the
 5   conversation.”); DOJ-BP-0004791099 (“Larkin, however, had a palpable, emotional reaction to
 6   the advertisements. He displayed physical attributes of anxiety or distress and ‘turned red like a
 7   tomato.’”); and what he has heard from others about a meeting between Backpage executives
 8   and NCMEC;
 9          4.     At least twelve friends or family members of individuals who were murdered or
10   assaulted by third-parties, whose claims are not before this Court, whom Defendants have never
11   met and with whom Defendants have never communicated or interacted; including at least one
12   family member of a victimized individual not even named or included in the Indictment; and
13   various individuals for whom no discovery, statements, or interviews have been provided;
14          5.     David Vigilante, a senior vice president of legal at CNN, who has never had any
15   contact with anyone from Backpage but would testify to an investigative story CNN aired in
16   2011 and correspondence with Backpage’s attorney regarding a potential lawsuit against CNN
17   based on that story;
18          6.     Katherine Henderson and Isaac Luria, current and former employees of the
19   Auburn Seminary, a “leadership development shop for the multifaith movements for justice,”
20   both of whom would testify to their negative opinions regarding a 2012 meeting with Backpage
21   executives and counsel;
22          7.     Unnamed individual(s) from the National Association of Attorney Generals;
23          8.     Martin Hansen and Paul Paolucci, representatives from American Express and
24   MasterCard, for whom the government has not provided any statements, interviews, or
25   documents indicting what their anticipated testimony might cover;
26          9.     Various state law enforcement agents who investigated third-party crimes where
27   the government does not allege that Defendants knew or knew of the third parties committing
28

                                           4
        MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
                Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 7 of 10



 1   these crimes, that Defendants knew or knew of the victims of these crimes, that Defendants
 2   had anything to do with the commission of these crimes, that Defendants even knew the crimes
 3   had been committed (unless they happened to read after-the-fact press coverage of a crime), or
 4   that Defendants ever saw or knew of any ads the government contends might relate to these
 5   crimes3;
 6          10.      Rob Spectre, noticed as an expert (see Doc. No. 638), who authored an irrelevant
 7   report analyzing the online landscape of the “underground commercial sex economy (UCSE)”
 8   in the wake of the passage of SESTA-FOSTA and Backpage’s seizure (i.e. a report that purports
 9   to analyze events that all took place after Defendants’ indictment and arrests and after the closure
10   of Backpage), finding that “[s]imilar to the phenomenon of dark web narcotics marketplaces
11   following the seizure of the Silk Road, website categories serving both the supply and demand
12   sides of the UCSE are competing fiercely for market share;”
13          11.      Dr. Sharon Cooper, noticed as an expert (see Doc. No. 638), a doctor affiliated
14   with the National Centers for Missing and Exploited Children for whom no discovery,
15   statements, or interviews have been provided;
16          12.      Various other law enforcement agents, including but not limited to Steven
17   Vienneau, Jonathan Williamson, Deidra Gotjen, and Donna Gavin (noticed as an expert, see
18   Doc. No. 638), for whom no discovery, statements, or interviews have been provided; and
19          13.      Various former Backpage moderators, including but not limited to Brian Paterge
20   and Justin Dew, who were interviewed in 2013 by the IRS and for whom no discovery,
21   statements, or interviews have been provided.
22          Based on the discovery produced to date, none of these witnesses appear to have relevant
23   and percipient knowledge of facts that would prove any elements of the charged offenses.
24   Testimony about facts that are of no consequence in determining this action must be precluded.
25   Fed. R. Evid. 401. Further, witnesses should only be permitted to testify if they have first-hand
26

27   3 Further, many of these law enforcement agents have testified at motion hearings and trials
     related to the third-party crimes, and these statements and transcripts have not been provided
28   by the government.

                                            5
         MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
              Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 8 of 10



 1   knowledge of what a Defendant knew, said, or did relevant to the Indictment’s charges, or are
 2   a qualified, designated expert on an appropriate topic. Fed. R. Evid. 602. Admitting the
 3   testimony of these various witnesses unrelated to the alleged conspiracy, Travel Act charges, or
 4   money laundering charges would be unduly prejudicial, likely to confuse the jurors as to the
 5   issues that they are to judge, waste the Court’s and everyone else’s time, and cause undue delay.
 6   Fed. R. Evid. 403. Unless the government gives offers of proof as to the relevance and
 7   percipient basis of its proposed witnesses’ testimony, the witnesses must be precluded. See Fed.
 8   R. Evid. 401, 403, 602.
 9                                                CONCLUSION
10           For all these reasons, this Court should enter an order precluding witnesses who lack
11   relevant and percipient knowledge from testifying and requiring offers of proof as to the
12   relevance and percipient basis of its proposed witnesses’ testimony.
13   RESPECTFULLY SUBMITTED this 17th day of April 2020,
14                                                              BIENERT | KATZMAN PC
15                                                              s/ Whitney Z. Bernstein
                                                                Thomas H. Bienert, Jr.
16                                                              Whitney Z. Bernstein
                                                                Attorneys for James Larkin
17

18   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (January
     2020) § II (C) (3), Whitney Z. Bernstein herby attests that all other signatories listed, and on whose behalf this
19   filing is submitted, concur in the filing’s content and have authorized its filing.
20
                                                                LIPSITZ GREEN SCIME CAMBRIA LLP
21                                                              s/ Paul J. Cambria, Jr.
                                                                Paul J. Cambria, Jr.
22                                                              Erin McCampbell Paris
23
                                                                Attorneys for Michael Lacey

24                                                              BIRD MARELLA BOXER WOLPERT
                                                                NESSIM DROOKS LINCENBERG AND
25                                                              RHOW PC
26                                                              s/ Ariel A. Neuman
                                                                Gary S. Lincenberg
27                                                              Ariel A. Neuman
                                                                Gopi K. Panchapakesan
28                                                              Attorneys for John Brunst

                                            6
         MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
        Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 9 of 10



 1                                        FEDER LAW OFFICE PA
                                          s/ Bruce Feder
 2                                        Bruce Feder
 3                                        Attorneys for Scott Spear

 4                                        DAVID EISENBERG PLC
                                          s/ David Eisenberg
 5
                                          David Eisenberg
 6                                        Attorneys for Andrew Padilla

 7                                        JOY BERTRAND ESQ LLC
                                          s/ Joy Bertrand
 8
                                          Joy Bertrand
 9                                        Attorneys for Joye Vaught

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                        7
     MOTION IN LIMINE TO PRECLUDE IRRELEVANT AND NON-PERCIPIENT WITNESSES
            Case 2:18-cr-00422-SMB Document 921 Filed 04/17/20 Page 10 of 10



 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on April 17, 2020, I electronically transmitted the attached document
     to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 3
     Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 4   record.
 5                                               /s/ Toni Thomas
                                                 Toni Thomas
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      1
                                          CERTIFICATE OF SERVICE
